TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00157-CV



                    Aramark Uniform & Career Apparel, LLC, Appellant

                                                v.

                                    Agentek, Inc., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
      NO. D-1-GN-14-005219, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Aramark Uniform & Career Apparel, LLC, filed a notice of appeal from

the trial court’s order denying appellant’s application to compel arbitration and stay proceedings.

Appellant’s brief was due April 28, 2015. When no brief was filed, this Court sent a letter dated

May 11, 2015 stating that the brief was late and that failure to file a brief or other satisfactory

response to the notice by May 21, 2015 could result in dismissal of the appeal. No brief or other

response was filed. We dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).




                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed: June 10, 2015